This case originated before the Public Utilities Commission, on the application of plaintiff in error, the Salisbury Transportation. Company, for an amendment of its two certificates. one authorizing an operation between Canton and Alliance, and the other between Canton and Louisville, an intermediate point, so as to authorize it to establish new time schedules between said termini. The effect of such application, if allowed, would be to permit, by bus connection under the schedules applied for, continuous service between Canton and Alliance, where theretofore a modified local service had obtained. Protests against the granting of the application were duly filed. *Page 607 
The commission, as disclosed by its order, was of opinion that the granting of the present application would emasculate its former order covering the same territory, made about three months previously, and therefore denied the present application of the plaintiff in error, whereupon error was prosecuted to this court.
The questions presented to the Public Utilities Commission, and now upon error to this court, lie in the domain of fact, and no legal questions are herein presented that have not been heretofore determined by this court. Upon this record this court cannot find that conditions have materially changed since the commission made its previous order, nor that the commission's order in denying the application of the Salisbury Transportation Company for the establishment of the new time schedules was unreasonable or unlawful; neither can we find that the public necessity and convenience in the territory sought to be served require the establishment of the new time schedule applied for, under present conditions, and in view of the existing service prevailing between Canton and Alliance and between Canton and Louisville.
The order of the commission will be affirmed.
Order affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 608